In re application of							:
Elayedath
									:	DECISION ON
Serial No. 14/441,200							:	PETITION

Filed: May 7, 2015							:
For:   APPARATUS AND METHOD OF SEASONING TACO 
         SHELLS

This is a decision on the Petition under 37 CFR 1.181 filed on April 26, 2021 requesting entry of the After Final Amendment submitted March 25, 2021.

Applicant’s submission on March 25, 2021 placed dependent claims 22 and 23 into independent form.  The Advisory Action indicated that entry of the After Final Amendment was denied on the grounds that placing claims 22 and 23 into independent form required further consideration.

Applicant asserts that claims 22 and 23 are simply being rewritten in independent format, which, by definition, does not change the scope of claims 22 and 23 and is explicitly authorized by statute. See 35 USC 35 USC 112 (c) and (d). Also, since no amendment is being made to the substance of claims 22 and 23, only to their format, no further consideration is required and no new issues are raised.

Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. This does not mean that no further amendment or argument will be considered. Any amendment that will place the application either in condition for allowance or in better form for appeal may be entered. Also, amendments filed after a final rejection, but before or on the date of filing an appeal, complying with objections or requirements as to form are to be permitted after final action in accordance with 37 CFR 1.116(b). Amendments filed after the date of filing an appeal may be entered if the amendment complies with 37 CFR 41.33. See MPEP § 1206. Ordinarily, amendments filed after the final action are not entered unless approved by the examiner. See MPEP § 706.07(f), § 714.13 and § 1206.

An amendment presenting rejected claims in better form for consideration on appeal may be admitted

DECISION

The petition is GRANTED.  

The Examiner is directed to enter the amendment filed March 25, 2021. 

/Timothy H. Meeks/
___________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

Diederiks & Whitelaw, PLC13885 Hedgewood Dr., Suite 317Woodbridge VA 22193-7932